Citation Nr: 0505420	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  97-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for an anxiety 
neurosis, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1940 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2004). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his psychiatric disability does not accurately reflect the 
severity of the disorder.

Regretfully, the Board finds that further development is 
required prior to adjudication of the veteran's claim.  

In this regard, the record reflects that the veteran was last 
examined for his service connected psychiatric disorder in 
February 1997.  The examiner did not provide mental status 
findings sufficient to rate the veteran's psychiatric 
disorder, and did not provide a global assessment of 
functioning score for the veteran.  The Board notes that in 
June 2003, the veteran was admitted to a private facility for 
treatment of an exacerbation of psychiatric symptoms.  Under 
the circumstances, and particularly given the length of time 
since the last examination, a current VA examination is 
necessary in order to properly evaluate the veteran's 
psychiatric disability.

The Board notes in passing that this unrepresented veteran's 
case languished for no obvious reason at the RO from February 
1998 (when the veteran was already well over the age of 75) 
until February 2004, without a single action undertaken by 
the RO to certify the case to the Board, or to otherwise take 
any action on the case.  The Board trusts that the RO will 
handle this remand expeditiously.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
determine the extent and severity of his 
service-connected anxiety neurosis.  In 
accordance with the latest AMIE worksheet 
for psychiatric rating examinations, the 
examiner should indicate, with respect to 
each psychiatric symptom identified under 
the schedular criteria for rating mental 
disorders, whether such symptom is 
currently manifested.  The examiner 
should also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the veteran's 
service-connected psychiatric disability, 
to include whether it renders the veteran 
unemployable.  The examiner must assign a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  All indicated 
studies should be performed, and the 
rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to and reviewed by the 
examiner.

2.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development action, as well as 
any other development that may be in 
order, to include securing any recent 
treatment records, has been conducted and 
completed in full.  The RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant with an opportunity 
to respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 


No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


